Citation Nr: 0421251	
Decision Date: 08/03/04    Archive Date: 08/09/04

DOCKET NO.  00-20 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for chronic disability 
manifested by memory loss, to include as due to an 
undiagnosed illness.  

2.  Entitlement to service connection for chronic disability 
manifested by fatigue, to include as due to an undiagnosed 
illness.  


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
December 1969 and from November 1990 to May 1991.  He had 
service in the Southwest Asia theatre of operations from 
January 1991 to April 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The issues on appeal were originally before the Board in 
October 2003 at which time they were remanded to cure a 
procedural defect.  

In June 2004, the veteran's representative informed VA that 
they were no longer representing the veteran.  They certified 
that they provided notice to the veteran of this change in 
representation.


FINDINGS OF FACT

1.  The veteran does not suffer from memory loss.  

2.  The veteran's fatigue has been attributed to a 
nonservice-connected disability of depression and to boredom 
on the job.  

3.  The veteran does not suffer from chronic fatigue 
syndrome.  


CONCLUSIONS OF LAW

1.  A chronic disability manifested by memory loss, to 
include as due to an undiagnosed illness, was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1117, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2003).

2.  A chronic disability manifested by fatigue, to include as 
due to an undiagnosed illness, was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1117, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2003). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  

The record shows that the claimant has been notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to service connection.  The discussions in 
the rating decision, statement of the case, supplemental 
statement of the case and correspondence from the RO have 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefits sought.  The 
veteran was specifically informed of the requirements to 
establish service connection for disabilities due to 
undiagnosed illnesses.  Moreover, when read in conjunction 
with each other, a letter dated in October 2002, the July 
2000 statement of the case, and the July 2001 and February 
2004 supplemental statements of the case, effectively 
furnished notice to the veteran of the types of evidence 
necessary to substantiate his claims as well as the types of 
evidence VA would assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

While the Board recognizes that the VCAA notice to the 
veteran was subsequent to the rating decision which gave rise 
to this appeal, the Board finds no prejudice to the veteran.  
He was adequately furnished the type of notice required by 
VCAA and has had an opportunity to identify evidence and 
submit evidence.  Any error resulting from VCAA notice 
subsequent to the initial rating decision was harmless error.  
The RO's subsequent actions and notice to the veteran 
effectively cured any VCAA notice defect.  See Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. June 24, 2004).  The 
Board stresses that the veteran was repeatedly informed of 
the evidence necessary to substantiate his claims and has 
been afforded VA examinations in connection with his claims 
for the express purpose of ascertaining whether or not he 
suffers from the claimed memory loss and fatigue.  The 
provisions of VCAA have been substantially complied with and 
no useful purpose would be served by delaying appellate 
review for further notice of VCAA.  

The Board also finds that all necessary assistance has been 
furnished to the veteran.  The claims file includes service 
medical records, VA medical records and correspondence from 
the veteran.  The veteran was furnished appropriate VA 
examinations in connection with his claims.  38 C.F.R. 
§ 3.159(c)(4).  

Factual Background

The service medical records are silent as to complaints of, 
diagnosis of or treatment for fatigue or memory loss.  The 
veteran specifically denied problems with memory loss on a 
Report of Medical History he completed in December 1969.  

The service medical records from the veteran's second period 
of active duty are silent as to complaints of, diagnosis of 
or treatment for any disability manifested by fatigue or 
memory loss.  He denied problems with fatigue on Reports of 
Medical History he completed in February 1993 and October 
1993.  

A May 1994 VA clinical record indicates that the veteran 
reported that he had problems with short-term memory loss as 
well as being sleepy.  He stated that he was sleepy all the 
time.  He would go to bed at 9 pm and sleep until 4:30 am 
when it was time for work.  The impression was fatigue and 
short-term memory loss.   

A psychology consultation was conducted in June 1994 due to 
the veteran's complaints of short-term memory loss.  The 
veteran reported that his sleep was okay.  

A VA social survey was conducted in July 1994.  The veteran 
complained, in pertinent part, of short-term memory loss and 
fatigue.  The assessment was that it appeared that the 
veteran was experiencing medical and adjustment issues 
including fatigue.  

An August 1994 addendum to a prior record indicates that the 
veteran reported that sleep was no problem.  

A March 1996 VA clinical record includes an assessment of 
anxiety reaction with insomnia.  

On VA mental disorders examination which was conducted in 
December 1997, the veteran reported that he was very 
forgetful and that he had to write everything down.  

At the time of the VA general medical examination in December 
1997, the veteran complained of periods of fatigue, when he 
could not sleep, beginning in 1991.  It had been gradual in 
onset.  When he felt tired, he would walk or run until he 
picked up energy.  The pertinent diagnosis was no evidence of 
chronic fatigue syndrome.  

A VA neurological examination was conducted in July 2003 to 
evaluate the veteran's complaints of memory loss.  He 
reported that his memory problems began in 1991.  He was 
forgetful and had to write things down.  On memory testing, 
the veteran performed within the mildly impaired range which 
was consistent with his overall intellectual performance.  
The examiner commented that it was likely that the veteran's 
bilingual status contributed to performance.  The veteran 
performed within expectation on a measure of memory for 
visual information.  The pertinent conclusion was that the 
veteran's performance on measures of long term memory 
retention and recognition was intact, with there was no 
indication of rapid forgetting or difficulty retrieving 
material from memory storage.  

A VA chronic fatigue syndrome examination was conducted in 
July 2003.  The veteran complained of easy fatigability in 
spite of the fact that he slept seven hours per night.  This 
had been present since 1992.  He felt sleepy and would nap 
around 11 am in the morning.  He had never been caught 
sleeping on the job.  He reported that he felt better and 
invigorated after jogging.  He had taken very little sick 
leave.  The examiner noted that the veteran reported that he 
felt fatigued all the time but, when he jogged one to one and 
a half miles, he felt much better which was inconsistent with 
the diagnosis of chronic fatigue syndrome.  The diagnosis was 
fatigue probably secondary to depression or boredom 
associated with his current job.  The examiner noted that the 
veteran gave a history of fatigue but did not have a low 
grade fever, pharyngitis, lymphadenopathy, no apparent 
decrease in cognitive functioning, and no EBV virus.  The 
spot mono test was negative.  The examiner found that it was 
unlikely that the veteran had chronic fatigue syndrome with 
the symptoms that were required by VA chronic fatigue 
diagnosis protocol.  

Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

Additionally, VA will pay compensation to a Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability, provided that such disability: Became 
manifest either during active military, naval, or air service 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2006; and by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 C.F.R. § 3.317(a)(1).  

For purposes of this section, a "qualifying chronic 
disability" means a chronic disability resulting from any of 
the following (or any combination of the following): 

An undiagnosed illness; 	The following medically unexplained 
chronic multi symptom illnesses that are defined by a cluster 
of signs or symptoms:  chronic fatigue syndrome;  
fibromyalgia; irritable bowel syndrome; or any other illness 
determined by the Secretary to be a medically unexplained 
chronic multisymptom illness; or 	Any diagnosed illness that 
the Secretary determines in regulations warrants a 
presumption of service-connection.  

The term "medically unexplained chronic multisymptom illness" 
means a diagnosed illness without conclusive pathophysiology 
or etiology, that is characterized by overlapping symptoms 
and signs and has features such as fatigue, pain, disability 
out of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)(2).  

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to: (1) fatigue; (2) 
signs or symptoms involving skin; (3) headache; (4) muscle 
pain; (5) joint pain; (6) neurologic signs or symptoms;  (7) 
neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
(13) menstrual disorders.  38 C.F.R. § 3.317(b).  

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(2).  

Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6 month period will be 
considered chronic.  The 6 month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  38 C.F.R. § 3.317(a)(3).  

Compensation shall not be paid if there is affirmative 
evidence that an undiagnosed illness was not incurred during 
active military, naval, or air service in the Southwest Asia  
theater of operations during the Persian Gulf War; or if 
there is affirmative evidence that an undiagnosed illness was 
caused by a supervening condition or event that occurred 
between the appellant's most recent departure from active 
duty in the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness; or if there is 
affirmative evidence that the illness is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c).  

The term "Persian Gulf veteran" means a veteran who served on 
active military, naval, or air service in the Southwest Asia 
Theater of operations during the Persian Gulf War.  The 
Southwest Asia Theater of operations includes Iraq, Kuwait, 
Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations.  38 
C.F.R. § 3.317(d).  The appellant's service separation 
document shows he received the Southwest Asia Service Medal 
and the Kuwaiti Liberation Medal, thereby defining him as a 
"Persian Gulf veteran".  

Entitlement to service connection for chronic disability 
manifested by memory loss, to include as due to an 
undiagnosed illness.

Analysis

After reviewing the evidence of record, the Board finds that 
service connection is not warranted for a chronic disability 
manifested by memory loss, to include as due to an 
undiagnosed illness, as the preponderance of the competent 
evidence of record demonstrates that the veteran does not 
suffer from memory loss.  

As noted above, there are several notations in the VA 
clinical records indicating that the veteran reported he had 
had problems with his memory.  Additionally, a May 1994 
clinical record included a pertinent impression of short term 
memory loss.  There is no indication in this clinical record, 
however, upon what basis the determination was made that the 
veteran experienced memory loss other than his own 
allegations.  

Outweighing the finding of the May 1994 VA clinical record is 
the report of the July 2003 VA neurological examination.  
This examination was specifically conducted to determine if 
the veteran experienced memory loss.  It was based on a 
review of the claims file as well as physical examination of 
the veteran.  Actual memory testing was conducted.  The 
pertinent conclusion from the testing was that the veteran's 
performance on measures of long term memory retention and 
recognition was intact, with no indication of rapid 
forgetting or difficulty retrieving material from memory 
storage.  It appears that what may have been previously 
referred to as short term memory problems was actually some 
attentional distractibility which the examiner believes was 
associated with cultural and language issues as well as 
depression, anxiety and stress.  The Board's reading of the 
July 2003 VA examination report is that there was no medical 
finding of any memory loss.  The Board places greater 
probative weight on the findings included in the report of 
the July 2003 VA examination as the examiner actually 
indicated that he conducted memory testing and interpreted 
the results of that testing.   The Court has held that a 
fully informed decision, based on objective documentation and 
review of all relevant records is more probative than an 
examination based on related history or memory.  See Rollings 
v. Brown, 8 Vet. App. 8 (1995); Owens v. Brown, 7 Vet. App. 
429 (1995).  

The only other evidence of record which indicates that the 
veteran experiences memory loss due to an undiagnosed illness 
is the veteran's own allegations.  However, as the veteran is 
a lay person, he is not competent to make a medical diagnosis 
or to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

As noted above, the Board finds that the preponderance of the 
probative evidence of record indicates that the veteran does 
not experience memory loss.  In order to obtain service 
connection, there must be both evidence of a disease or 
injury that was incurred in or aggravated by service, and a 
present disability which is attributable to such disease or 
injury.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  A 
claim for service-connection for a disability must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); see also Brammer v. 
Derwinski, 3 .Vet. App. 223, 225 (1992) (absent proof of a 
present disability there can be no valid claim).  

Entitlement to service connection for chronic disability 
manifested by fatigue loss, to include as due to an 
undiagnosed illness.

Analysis

The Board finds that service connection is not warranted for 
a chronic disability manifested by fatigue to include as due 
to an undiagnosed illness as the preponderance of the 
probative evidence of record demonstrates that the veteran 
does not have chronic fatigue syndrome and the signs of his 
fatigue has been attributed to known causes of depression 
and/or boredom with his employment.  

The evidence which supports the veteran's claim consists of 
his reports of experiencing chronic fatigue and notations in 
the VA clinical records.  A May 1994 clinical record included 
an impression of fatigue and a March 1996 clinical record 
included an assessment of insomnia.  

Outweighing the evidence in support of a finding that the 
veteran experiences chronic fatigue are VA examinations 
conducted in December 1997 and July 2003 which specifically 
found that the veteran did not have chronic fatigue syndrome.  
Furthermore, the examiner who conducted the July 2003 VA 
examination opined that the veteran's fatigue was probably 
secondary to depression or boredom with his job.  The Board 
notes service connection is not in effect for depression and 
there is no indication that the depression has been linked to 
the veteran's active duty service.  There is no competent 
evidence of record which has indicated that the veteran 
experiences fatigue due to an undiagnosed illness.  

The Board notes there are references in the clinical records 
in June 1994 and August 1994, indicating that the veteran 
denied having problems with sleep.  This evidence tends to 
weigh against a finding that the veteran had problems with 
fatigue.  

Based on the above, the Board finds the veteran does not have 
chronic fatigue syndrome and further finds that the 
preponderance of the probative evidence of record 
demonstrates that the veteran's fatigue has been attributed 
to known diagnoses of depression and/or boredom with his 
employment.  

As the weight of the evidence is against the veteran's 
claims, the benefit-of-the-doubt rule is inapplicable, and 
the claims must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

The appeal is denied as to both issues.  




	                        
____________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



